Case 3:18-cv-00528-TAD-KLH Document 261 Filed 12/01/20 Page 1 of 2 PageID #: 4785




                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                         MONROE DIVISION
  OCEAN SKY INTERNATIONAL,                                       CIVIL ACTION 3:18-0528
  LLC, ET AL

  V,                                                             JUDGE TERRY A. DOUGHTY

  THE LIMU COMPANY, LLC. ET AL                                   MAG. JUDGE KAREN L. HAYES

                                                RULING

         Pending before the Court is a Motion to Continue Deadlines and Trial [Doc. No. 234], filed

  by LIMU Company, LLC (“LIMU”) and Gary Raser (“Raser”). An Opposition [Doc. No. 255]

  was filed by Ocean Sky International, Inc., (“Ocean”), Suni Enterprises, Inc., (“Suni”), and by

  Shannon Pardue and Rachette Pardue (“Pardues”) on November 23, 2020. A Reply was filed by

  LIMU and Raser [Doc. No. 259] on November 30, 2020. For the reasons set forth herein, LIMU

  and Raser’s Motion is GRANTED.

         The facts of this matter are set out in a previous ruling [Doc. No. 74], and will not be

  reiterated herein.

         The trial in this proceeding is currently set for April 5, 2021. LIMU and Raser maintain

  that the parties have not been able to comply with the scheduling order and asks that all discovery

  deadlines, pretrial deadlines, and the trial date be extended by three months.

         LIMU and Raser’s motion is partially opposed by Ocean Sky, Suni and the Pardues as to

  the extension of pretrial deadlines and completely opposed as to a continuance of the trial date.

         After having reviewed the arguments made on behalf of the parties, it is this Court’s belief

  that an extension of the deadlines and trial date is necessary in this case.
Case 3:18-cv-00528-TAD-KLH Document 261 Filed 12/01/20 Page 2 of 2 PageID #: 4786




         Therefore, LIMU and Raser’s Motion to Continue Deadlines and Trial [Doc. No. 234] is

  GRANTED. The Clerk of Court is ordered extend the current discovery and pretrial deadlines by

  90 days, and to continue and reset the trial for a date no later than July, 2021.

         MONROE, LOUISIANA, this day of December, 2020.



                                                 _______________________________________
                                                 TERRY A. DOUGHTY
                                                 UNITED STATES DISTRICT JUDGE




                                                    2
